112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dara Gen NEAL, Appellant,v.CITY OF SPRINGFIELD, a Corporation, broken down as todepartments and/or offices involved:  HealthDepartment, City Prosecutor's Office,Springfield Police Department,Rabies Control, Appellee.
No. 96-2957.
United States Court of Appeals, Eighth Circuit.
May 8, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Dara Gen Neal appeals from the district court's1 order dismissing her 42 U.S.C. § 1983 action and pendent state law claims, which arose out of an alleged dog-bite incident;  she also appeals from the court's subsequent order refusing to grant her relief from the judgment.  Having reviewed the record and the parties' briefs, we conclude that the district court correctly denied relief, and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri